                                                                        JS-6
 1   ROMANO STANCROFF PC
     Mark Romano, Esq. (SBN 244113)
 2   Timothy Whelan, Esq. (SBN 255037)
 3   360 N. Sepulveda Blvd., Suite 1010
     El Segundo, CA 90245
 4
     Telephone: (310) 477-7990
 5   Fax: (310) 477-7995
 6
     mark@thelemonlawattorneys.com

 7   Attorneys for Plaintiff,
 8   JOHN HOBSON JR.
 9
10
                          UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
13
     JOHN HOBSON JR.,                            Case No.: 5:18−cv−01412 JGB-KKx
14
15                Plaintiff,
                                                 JUDGMENT
16         vs.
17                                               US District Judge Jesus G. Bernal
     FCA US LLC, a Delaware Limited              Magistrate Judge Kenly Kiya Kato
18
     Liability Company, and DOES 1
19   through 10, inclusive,
20
                  Defendants.
21
22
23
           Good cause having been shown, it is hereby ORDERED, ADJUDGED,
24
     AND DECREED as follows:
25
           Judgment is hereby entered against Defendant FCA US LLC in favor of
26
     Plaintiff, John Hobson, Jr.
27
28
                                           -1-

                                          JUDGMENT
 1          Defendant FCA US LLC shall pay the sum of $70,000.00, which includes
 2   attorney’s fees and costs to Plaintiff John Hobson, Jr.
 3          The entire case shall be dismissed with prejudice as to all claims and all
 4   parties.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated: May 6, 2019                              _____________________________
                                                     United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-

                                            JUDGMENT
